Citation Nr: 0024418	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

Entitlement to service connection for a psychiatric 
disability.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant, I. V.



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from May 19, 1992, to 
July 29, 1992. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the veteran's claim seeking 
entitlement to service connection for a psychiatric 
disability.

In a June 1994 statement, the veteran raised claims for 
service connection for her knee, hip, and lower back.  These 
claims are referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's claim of service connection for a psychiatric 
disability is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for a psychiatric disability.  
38 U.S.C.A. § 1131, 5107 (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 
118 S. Ct. 2348 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that his claim for service connection is 
well grounded.  In order for her to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that her claim is plausible. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet.App. 498.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well-grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  In this regard a well-grounded claim 
of continuity of symptomatology generally requires medical 
nexus evidence between the continuous symptomatology and the 
current claimed condition. McManaway v. West, 13 Vet. App. 60 
(1999).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id. 

The evidence in this case reflects medical diagnoses of major 
depression and anxiety disorder.  In addition, the veteran's 
private medical doctor, Dr. N. D., provided an opinion 
regarding the etiology of the veteran's major depression.  
Dr. N. D. stated that the symptoms exhibited by the veteran 
in service were early manifestations of depression.  Service 
medical records show that the veteran was diagnosed in 
service with adjustment disorder with depressed mood.  Thus 
the record reflects the essential elements of a plausible 
claim for service connection: current medical diagnosis, 
medical evidence of incurrence of disease in service, and, 
medical evidence of a nexus between the current disease and 
service.  Thus, the claim is well grounded and subject to 
further evidentiary development on remand.  


ORDER

As the claim of service connection for a psychiatric 
disability is well grounded, the appeal to this extent is 
allowed subject to further action as discussed here in below.




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

In light of the fact that the veteran's claim of service 
connection for a psychiatric disability is well grounded, the 
duty to assist is triggered.  38 U.S.C.A. § 5107 (b) (West 
1991).  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of her 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

In light of Dr. N. D.'s February 1997 statement that the 
veteran had been diagnosed with major depression, and that 
the symptoms exhibited in service were early manifestations 
of depression, and the fact that the veteran was diagnosed 
with adjustment disorder in service on July 15, 1992, the 
evidentiary record raises the possibility that the veteran's 
psychiatric disorder developed in service.  Accordingly, the 
veteran's claim must be remanded in order to afford her an 
examination.  The examiner should specifically determine the 
nature of all psychiatric disorders that the veteran has and 
the relationship of those disorders to service.  The examiner 
must answer all requested questions to the extent feasible.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:




1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
psychiatric disorders that have not 
already been associated with the claims 
folder.

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder, to include all evidence added to 
the record in accordance with the 
paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all psychiatric disorders 
that might be present.  The examination 
report should include responses to the 
following medical questions:

a.  State as precisely as possible 
diagnoses of all psychiatric 
disorders.
 
b.  What was the time of onset of 
all psychiatric disorders diagnosed 
in question (a)?

c.  Are any of the identified 
disorders in question (a) related to 
the veteran's adjustment disorder 
diagnosed in service on July 15, 
1992?


If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  The RO should readjudicate the 
appellant's claim of entitlement to 
service connection for a psychiatric 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, she should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 



